—Order, Supreme Court, New York County (Herman Cahn, J.), entered September 16, 1996, which granted plaintiff’s motion for summary judgment and dismissed defendants’ counterclaims, unanimously affirmed, with costs.
Defendants fail to present any evidence supporting their claim that plaintiff had notice of the restrictions contained in the stock certificate, which plaintiff was never given (cf., Menaker v Podover, 75 AD2d 807, lv denied and dismissed 50 NY2d 926). Nor can such notice be inferred from the shareholders agreement defendants seek to enforce, where plaintiff and his father were issued new shares directly from the corporation and were not signatories to the agreement (see, Fiore v Fiore, 46 NY2d 971). Concur—Murphy, P. J., Sullivan, Milonas, Mazzarelli and Andrias, JJ.